United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                _____________

                                No. 00-1368EA
                                _____________

Caleb Brunson,                             *
                                           *
              Appellant,                   *
                                           *
       v.                                  *
                                           * On Appeal from the United
Randy Morgan, Warden, Tucker               * States District Court
Maximum Security Unit, both                * for the Eastern District
individually and in his official           * of Arkansas.
capacity; Larry Norris, Director,          *
Department of Correction, both             * [Not To Be Published]
individually and in his official           *
capacity; Kay Wade, Employee, both         *
individually and in her official capacity, *
                                           *
              Appellees.                   *
                                     ___________

                        Submitted: February 23, 2001
                            Filed: March 13, 2001
                                ___________

Before RICHARD S. ARNOLD, FAGG, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.
       Caleb Brunson, a former employee of the Arkansas Department of Correction
(ADC), appeals the District Court’s1 adverse grant of summary judgment in his 42
U.S.C. § 1983 suit against three ADC officials. Plaintiff alleged that defendants
violated his constitutional rights and state law by terminating him based on false
charges without a fair hearing. Upon de novo review of the record before the District
Court, we agree with the Court that, as an at-will employee, see Ball v. Ark. Dep’t of
Cmty. Punishment, 10 S.W.2d 873, 876 (Ark. 2000), plaintiff did not have a liberty or
property interest in his employment and thus could not state a section 1983 claim
against defendants, see Rogerson v. Hot Springs Adver. and Promotion Comm’n, No.
00-1980, 2001 WL 96088, **1-2 (8th Cir. Feb. 6, 2001); Roark v. City of Hazen, 189
F.3d 758, 761 (8th Cir. 1999). The District Court did not abuse its discretion in
declining to exercise supplemental jurisdiction over plaintiff’s state law claims, but we
modify the dismissal of those claims to be without prejudice. See Labickas v. Ark.
State Univ., 78 F.3d 333, 334 (8th Cir. 1996) (per curiam).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.
                                           -2-